ACCEPTED
                                                                                           01-14-00370-cv
                                                                                 FIRST COURT OF APPEALS
                                                                                         HOUSTON, TEXAS
                                                                                       3/2/2015 4:49:03 PM
                                                                                      CHRISTOPHER PRINE
                                                                                                    CLERK

                                NO. 01-14-00370-CV

                                                           FILED IN
                                                    1st COURT OF APPEALS
                        IN TI-IE, COURT OF APPEALS      HOUSTON, TEXAS
                     FOR TFM FIRST DISTRICT OF TEXAS3/2/2015 4:49:03 PM
                                                    CHRISTOPHER A. PRINE
                                                            Clerk

                        REPUBLIC PETROLEUM LLC,
                             App   e   I lø   nt / C r o s s -App   e   I le e


                                                   V.

               DYNAMIC OFFSHORE RESOURCES NS, L.L.C.
                     AND W&T OFFSHORE, INC.,
                            App e I I e e s/C r o s s -App      e   I I a n ts




                 On Appeal from tbe 270th Judicial District Court
           Harris County, Texas, the Honorable Brent Gamble presiding
                       Trial Court Cause No. 2010-80561


                    JOINT MOTION FOR EXTENSION OF
                     TIME TO FILE APPELLEES' BRIEFS


TO THE HONORABLE FIRST COURT OF APPEALS

      Appellant/Cross-Appellee Republic Petroleum LLC and Appellees/Cross-

Appellants Dynamic Offshore Resources NS, L.L.C. and W&T Ofßhore, Inc. file

this joint motion under Tnx. R. App. P. 10.5(b) and 38.6(d), requesting a twelve day

extension of time to file their appellees' brieß, and respectfully show this Court     as


follows
         Appellant and Cross-Appellants are appealing the trial court's judgment.

The parties filed their respective appellants' briefs on Februaty 9, 2015. The

parties' appellees' brieß are cuffently due on March       II,2015.    Appellant and

Cross-Appellants ask this Court for a twelve day extension         of time (from the

current due date) to file their appellees' briefs, making such briefs due on March

23,2015. Appellant and Cross-Appellants previously requested and were granted

two extensions of time to file their appellants' briefs.

         Appellant and Cross-Appellants need additional time to file their briefs   so


their counsel can continue to review the lengthy appellate record to better provide

the Court with clear and concise briefs. Additionally, counsel for Appellant and

Cross-Appellants have been working to comply with concurrent deadlines in other

cases.


                                        Prayer

         Appellant and Cross-Appellants respectfully request this Court grant       a


twelve day extension to file their appellees' brieß, extending the deadline to March

23,2015.

                                        Respectfully Su    tted,



                                        K. B. BATTAG
                                        Texas State Bar No. 01918060                 ÇtltL
                                                                 com
                                        JOHN G. BISSELL
                                        Texas State Bar No. 02356000

                                           2
ibiss              okin.com
Strong Pipkin Bissell &,Ledyard, L.L.P.
4900 Woodway Drive, Suite 1200
Houston, Texas 77056
Telephone: (7 13) 65 1- 1900
Facsimile : (7 13) 65 I -1920

COLINSEL FOR APPELLANT REPIIBLIC
PETROLEUM LLC

AND



KENNETH H. LABORDE
Texas State Bar No. 11786070
klaborde@elllaw.com
DANIEL G. RAUH
Louisiana State Bar No. 27280 (PHn
         llaw.com
CFIARLOTTE A. FIELDS
Texas State Bar No. 24032175
cfieldslÐ,elllaw.com
Gieger, Laborde & Laperouse, L.L.C.
ll77 West Loop South, Suite 750
Houston, Texas 77027
Telephone: (832) 255-6000
Facsimile : (832) 255-6001

COUNSEL FOR CROS S-APPELLANT
DYNAMIC OFFSHORE RESOURCES NS,
L.L.C.

AND


         L                  /^_
Bradley L
Texas Bar No. 05653800
bdeluca@jdkglaw.com

  J
                                      Brigid D. Ashcraft
                                      Texas Bar No. 09193167
                                      b   ashcraft @,i dkel aw. com
                                      Johnson Deluca Kurisky & Gould, P.C.
                                      4 Houston Center
                                      l22I Lamar, Suite 1000
                                      Houston, Texas 77010
                                      Telephone: (713) 652-2525
                                      Facsimile : (7 13) 652-5 130

                                      ATTORNEYS FOR CROS S-APPELLANT
                                      W&T OFFSHORE INC.


                         CERTIFICATE OF SERVICE

      I hereby certifl that on the 2nd day of March,  2015, a true and correct copy
of the foregoing instrument was served on the following counsel of record via e-
filing and e-mail in accordance with Tsx. R. App. P. 9.5(e).

      K. B. Battaglini
      John G. Bissell
      Strong Pipkin Bissell &.Ledyard, L.L.P.
      4900 Woodway Drive, Suite 1200
      Houston, Texas 77056
        COUNSEL FOR APPELLANT REPUBLIC PETROLEUM LLC

      Bradley L. Deluca
      Brigid D. Ashcraft
      Johnson, Deluca, Kurisky & Gould, P.C.
      4 Houston Center
      I22l Lamar Street, Suite 1000
      Houston, Texas 77010
         COUNSEL FOR CROSS-APPELLANT W&T OFFSHORE, INC.




                                               Charlotte A. Fields


                                          4